ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest reference, Harada US 6,223,601 of record, discloses a filter system comprising: a first and second resonator groups; the first resonator group comprises a first and second resonators with different resonant frequency; the second resonator group comprises a third and fourth resonators with different resonant frequency from each other and the first and second resonant frequencies; a first resonant frequency difference between the first and second resonator is less than a second resonant frequency difference between the first and third resonator; but does not a first response characteristic of the first resonator and a second response characteristic of the second resonator with respect to a frequency comprises a first section in which a first phase of the first resonator is equal to a second phase of the second resonator and a second section in which the first phase is different from the second phase by 180 degrees, nor would it have been obvious to combine the prior art of record thus the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Johnson US 4,306,204, Johnson US 4,373,396, each discloses filter system with two resonators of different frequencies and has a same/different phase response but does not disclose third and fourth resonators; Yamazaki US 8,415,863, Yamada US 2016/0197597, each discloses resonator that displaced in different phases;  Ando US 6,227,054, Kim US 10,141,007, Yoon US 2019/0028084, Kang US 10,447,238, Rhee US 10,594,296, Hernaandez US 7,417,517, each discloses arm resonators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/A.W/Examiner, Art Unit 2843    

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843